Citation Nr: 0906466	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-34 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability as secondary to a right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In April 2008, the Board remanded the case for additional 
evidentiary development.  The case has now been returned to 
the Board for further appellate consideration.  

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in November 2007; a 
transcript is of record. 


FINDINGS OF FACT

1.  The lay statements concerning the occurrence of an in-
service injury to the right ankle are credible.

2.  The competent medical evidence links a current right 
ankle disability to the in-service injury.

3.  The competent medical evidence links degenerative joint 
disease of the right knee to the residuals of the right ankle 
disability.  



CONCLUSIONS OF LAW

1.  Service connection is warranted for residuals of a right 
ankle injury.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R §§ 3.102, 3.303 (2008).  

2.  Service connection is warranted for degenerative joint 
disease of the right knee as proximately due a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R §§ 3.102, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

For reasons discussed more fully below, the Board is granting 
the Veteran's claims of entitlement to service connection for 
right ankle and right knee disabilities.  Consequently, any 
breach of either VA's statutory duty to notify or to assist 
under the Veteran's Claims Assistance Act (VCAA) cannot be 
considered prejudicial to the Veteran.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008); and Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007) (holding that VCAA notice errors are presumed to 
be prejudicial and it is VA's duty to rebut the presumption).  
Accordingly, further discussion of VA's duties to notify and 
to assist as they pertain to these claim is unnecessary at 
this time.

Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  But see Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(recognizing that in certain circumstances lay evidence may 
be competent to establish a disability).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310(a) (2008).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Right Ankle

In various written correspondences and at his videoconference 
hearing, the Veteran asserted that he injured his right ankle 
in the service and that he currently had a right ankle 
disability as a result.  In the Veteran's application for 
compensation benefits, dated in May 2005, he also claimed to 
have a right knee disability as secondary to the right ankle 
disability.

In a written statement received at the Board in June 2006, 
the Veteran recalled that in either June or July 1951, he 
landed on his right ankle as he was climbing over a 14-foot 
wall during training.  The Veteran recalled that this 
occurred at Fort Leonard Wood in Missouri.  The Veteran 
asserted that at that time he went to the hospital, where he 
was x-rayed and told he had fractured his right ankle.  The 
Veteran stated he was given a cast, which stayed on for three 
weeks.  After that time, the Veteran stated, he went back to 
the hospital and they took his cast off.  After that, he was 
sent to Korea.  The Veteran recalled reporting this injury 
during a physical examination he underwent at Camp Atterbury 
in 1952.  The Veteran offered similar recollections in his 
notice of disagreement, dated in March 2006.

At his video conference hearing in November 2007, he again 
recalled hitting the ground after climbing over a wall.  He 
also recounted his visits to the hospital for treatment.  The 
Veteran specifically recalled that they told him his ankle 
was fractured and that he was given a cast for it.  The 
Veteran reported that he continued to experience some 
problems with the ankle while in Korea, but denied seeing any 
medics while there.  He reported that after service, he "got 
along pretty good" but that about 10 years ago, he began to 
have problems with the ankle again.  The Veteran denied 
having problems with the ankle before service or injuring it 
any time afterwards.    

Unfortunately, there were no service medical records or 
personnel records in the claims file to corroborate the 
Veteran's recollections.  The record shows that in May 2005, 
the RO requested the Veteran's service medical records from 
the National Personnel Records Center (NPRC).  In a response 
dated in June 2005, the NPRC advised that the requested 
records were determined to be "fire related," meaning they 
were presumed destroyed in a 1973 fire at the Records 
Management Center in St. Louis, Missouri.  

Based on information the Veteran provided in a request to 
reconstruct medical data, dated in December 2005, and his VA 
Form 9 (substantive appeal), dated in October 2006, the RO 
again requested that the NPRC search for the Veteran's 
service medical records.  Also in that request to the NPRC, 
which was dated in November 2006, the RO requested that the 
NPRC review morning reports from the Veteran's unit in an 
attempt to corroborate the Veteran's recollection of injuring 
his right ankle.  In a response dated in June 2007, the NPRC 
advised that a search of sick and morning reports for the 
Veteran's unit from June to July 1951 "failed to show 
Veteran."  In August 2007, the RO issued a formal finding on 
the unavailability of clinical records, which documented what 
steps they had taken to obtain the relevant records.  In 
correspondence dated in June 2008, the Veteran informed VA he 
had no additional information or evidence to submit.

It is apparent that the Veteran's service treatment records 
are lost and that additional efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(c)(2) (2008).  In cases where a veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  With this 
heightened duty, the Board now turns to the medical and lay 
evidence.  

The Board first acknowledges that the competent medical 
evidence demonstrates the Veteran currently has a right ankle 
disability.  In a September 2008 VA joints examination 
report, the examiner's assessment was chronic right ankle 
sprain with radiographic evidence of possible healed previous 
nondisplaced osteochondral fracture of the medial talar bone.  
The VA examiner supported this assessment with a discussion 
of current clinical examination findings and a magnetic 
resonance imaging (MRI) report from another provider.  

R.B., Doctor of Podiatric Medicine, reported in a letter 
dated in March 2006 that the Veteran had radiographic 
evidence of post-traumatic involvement and capsulitis in the 
right ankle.  The doctor's letter was accompanied by clinical 
progress notes documenting treatment for various foot and 
ankle conditions from as early as 1998.  Both the VA 
examination report and the letter from Dr. R.B. provide 
sufficient evidence that the Veteran has a right ankle 
disability.

In addition to demonstrating objective evidence of a current 
right ankle disability, the medical evidence links the 
disability to the Veteran's reported in-service injury.  In 
the March 2006 letter, Dr. R.B. noted the Veteran's 
subjective report of injuring the right ankle in 1951 while 
stationed at Fort Leonard Wood.  The doctor did not mention 
that the Veteran had a history of any other injuries or 
trauma to the right ankle.  Although Dr. R.B. did not 
specifically relate current findings to the reported in-
service injury, such a relationship could be inferred from 
his use of the term "post-traumatic arthritic involvement," 
given that the in-service injury was the only traumatic 
history noted.  

In the VA examination report, the examiner specifically 
concluded that it was "at least as likely as not" that the 
current right ankle condition was secondary to the fracture 
described by the Veteran in 1951.  The VA examiner also 
discussed the Veteran's reports regarding the injury, which 
were similar to what he had reported in the written statement 
submitted in support of his appeal.  In support of her 
opinion, the examiner cited the radiographic evidence of a 
possible old right ankle fracture, the Veteran's history of 
suffering a right ankle fracture in service, and a history of 
denying any other injuries involving the right leg. 

The Board also observes that in a VA orthopedic consultation 
note, dated in July 2003, stated that in basic training in 
1951, the Veteran suffered an ankle fracture for which he was 
put in a cast. 

To the extent that these reports linked the current right 
ankle condition to the Veteran's active duty service, they 
were based on the Veteran's subjective accounts as there were 
no records documenting that injury or treatment 
contemporaneous to that injury.  The Board must weigh the 
probative value of medical opinions.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  In doing so, the Board is mindful that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  A medical opinion, however, cannot be disregarded 
solely on the rationale that the medical opinion is based on 
a history provided by the Veteran.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006).  Instead, the Board must evaluate the 
credibility and weight of the history on which the opinion is 
predicated.  Kowalski v. Nicholson, 19 Vet. App. 171, 179-180 
(2005).  Therefore, the weight to be given to the medical 
evidence in this case is dependent whether the Board finds 
the Veteran's statements to be credible.  

The Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) 
(citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. 
Cir. 2006)).  The appellant's credibility affects the weight 
to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  
Washington v. Nicholson, 19 Vet. App. 363, 369 (2005).  

Weighing against the Veteran's right ankle claim is the lack 
of any documents prepared at or around the time of the 
alleged injury that substantiate his recollection of injuring 
his ankle in service.  The lack of contemporaneous medical 
records may be a fact that the Board can consider and weigh 
against a Veteran's lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the lack of 
such records does not, in and of itself, render lay evidence 
not credible.  Id.  The Board has also considered that more 
than fifty years passed since the incident and when the 
Veteran filed a claim for compensation benefits for 
disability incurred as a result of this incident.  A delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim.  Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Although the lack of any documentation corroborating the 
Veteran's recollections and the length of time before filing 
a claim weigh heavily against his favor, the Board does not 
find that these factors weigh so heavily as to support 
finding that his lay statements lack credibility.  

In support of his claim, the Veteran submitted a lay 
statement from V.P., one of the Veteran's family members.  In 
that statement, V.P. reported that the summer of 1951 was one 
she never would forget.  She recalled she was pregnant at the 
time with her first child, who was due in May.  She also 
remembered that she had learned in March of that year that 
the Veteran had been drafted and was to be shipped off to 
Korea.  V.P. remembered that the summer of 1951 was "hot and 
miserable" and hectic with a new child in the house.  V.P. 
also recalled that in June, she received a letter from the 
Veteran, at Fort Leonard Wood.  The Veteran, according to 
V.P., had broken his ankle while running an obstacle course.  
She stated that the Veteran had not yet left the States and 
was already injured.  V.P. also noted that this 
"fortunately" was the Veteran's only injury and that he 
returned safely the following year.  

The Board finds V.P.'s recollections, which corroborated the 
Veteran's statements, to be credible.  V.P.'s recollections 
were specific with regards to the time, place, and 
circumstances.  The time, place, and circumstances that she 
recalled were identical to what the Veteran is now reporting.  
By recalling that she had just had a baby, she had a specific 
point of reference regarding when the Veteran informed her he 
had been injured.  By remembering certain details, such as 
what the weather was like that summer, how the Veteran had 
injured himself before even leaving the United States, and 
how she considered it fortunate that the Veteran returned 
home with no additional injuries, V.P. has demonstrated she 
has a clear recollection of what the Veteran told her at that 
time.  V.P.'s statement, although not definitive evidence 
that the event occurred, at least tends to corroborate what 
the Veteran is now claiming.  This statements weighs in his 
favor.

The Board also considers significant that the Veteran's 
statements submitted throughout the course of this appeal 
have been specific as to the time, date, and circumstances of 
the injury.  Moreover, his recollections throughout the 
course of this appeal have been consistent.  These statements 
included his videoconference testimony, presented to the 
undersigned while under oath.

The Board also considers that in July 2003, he related to his 
treating physician at the VA orthopedic clinic that he had 
injured his right ankle in service.  This was nearly two 
years prior to when he filed a claim for compensation 
benefits.  The recitation of his service medical history was 
not for the purpose of obtaining benefits, but rather to get 
treatment for his right knee.  It would have been against his 
interest to fabricate medical history during that encounter, 
where accurate history would only assist his doctor in 
providing the best possible treatment.  

Although there were no official documents corroborating his 
claim, there was nothing in the record contradicting it.  The 
Board is especially mindful that the Veteran's service 
treatment records, would have documented the hospital visits, 
were lost at no fault of his own.  The Board simply has no 
reason to find the Veteran's statements to lack credibility.  
In such a situation, the benefit of the doubt should be 
resolved in his favor.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); O'Hare, supra.  

Right Knee

In the September 2008 VA joints examination report, the 
examiner concluded that the Veteran's degenerative joint 
disease of the right knee was at least as likely as not 
secondary to malalignment and mechanical disadvantage that 
had resulted from the right ankle condition.  In support of 
her diagnosis, the VA examiner discussed her own clinical 
examination findings and an outside MRI report, dated in 
April 2008; that report has been associated with the claims 
file.  In support of her opinion linking the degenerative 
joint disease of the right knee to the left ankle disability, 
the VA examiner noted the presence of advanced osteoarthritis 
involving only the right knee and sparing the left knee.  
Further, the examiner explained that abnormal weight-bearing 
and lateral asymmetry secondary to the right ankle injury 
could have led to the development of arthritis in the right 
knee.

The Board finds that September 2008 VA examiner's opinion is 
a sufficient evidence of a medical nexus between the 
degenerative joint disease of the right knee and the right 
ankle disability.  Her statement that the abnormal weight-
bearing and lateral asymmetry secondary to the right ankle 
injury "could" have led to the development of arthritis in 
the right knee, by itself, is too speculative to provide the 
degree of certainty required for medical nexus evidence.  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  However, when 
read in its entirety, the opinion is reasonably certain.  In 
particular, the Board relies on her statement that the 
degenerative joint disease of the right knee was "at least 
as likely as not" secondary to the right ankle as legally 
sufficient.  The Board has found no medical evidence in the 
claims file contrary to the VA examiner's opinion or any 
reason to conclude her findings were based on an inadequate 
physical examination.  This report is probative evidence 
weighing in favor of the Veteran's claim.  Reasonable doubt 
has been resolved in the Veteran's favor.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a right ankle injury is 
granted.

Service connection for degenerative joint disease of the 
right knee is granted.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


